1                                            JS6

2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   KEVIN W. JONES,                               Case No. 2:17-cv-08021-AG (SHK)
12                              Plaintiff,         JUDGMENT
13                      v.
14   LAC WARDEN, et al.,
15                                Defendant.
16
17
18        Pursuant to the Order Dismissing Action for Failure to Prosecute, IT IS
19   HEREBY ADJUDGED that this action is dismissed without prejudice.
20
21
     Dated: 11/16/18
22                                           HONORABLE ANDREW J. GUILFORD
                                             United States District Judge
23
24
25
26
27
28
